Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on February 8, 2021. Claims 1, 7, 10 and 12 have been amended. Claims 2 and 9 have been cancelled. Claims 1, 3-8 and 10-13 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Zhigang Ma on February 10, 2021.
The application has been amended as follows: 
Claim 3: On line 1, change “The light source device as claimed in claim 2” to --The light source device as claimed in claim 1--.
Claim 4: On line 1, change “The light source device as claimed in claim 2” to --The light source device as claimed in claim 1--.
Claim 5: On line 1, change “The light source device as claimed in claim 2” to --The light source device as claimed in claim 1--.
Claim 6: On line 1, change “The light source device as claimed in claim 2” to --The light source device as claimed in claim 1--.

Claims 1, 3-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 3-6 and 11-13, applicant amended the independent to include the allowable subject matter previously indicated in the Non-Final Office action dated on January 6, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a light source device wherein, along with the other claimed features, the second electrical path is electrically connected to the second 
Regarding Claims 7-8, applicant amended the independent to include the allowable subject matter previously indicated in the Non-Final Office action dated on January 6, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a light source device wherein, along with the other claimed features, the plurality of electrical paths comprise a first electrical path and a second electrical path, the first electrical path is electrically connected to the first light source through corresponding one of the plurality of light source branch connection terminals, the second electrical path is electrically connected to the second light source through corresponding one of the plurality of light source branch connection terminals, and at least one of the first electrical path and the second electrical path is disposed with an adjustable resistor, wherein the light adjusting circuit further comprises a second power connection terminal, a light source common connection terminal and a main switch electrically connected between the second power connection terminal and the light source common connection terminal, the second power connection terminal is electrically connected to the first voltage terminal, and the light source common connection terminal is electrically connected to the common terminal, as recited in claim 7.
Regarding Claim 10, applicant amended the independent to include the allowable subject matter previously indicated in the Non-Final Office action dated on January 6, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a light source device wherein, along with the other claimed features, the light adjusting circuit further comprises a second power connection terminal, a light source common connection terminal and a main switch electrically connected between the second power connection terminal and the light source common connection terminal; the second power connection terminal is electrically connected to the first voltage terminal, and the light source common connection terminal is electrically connected to the common terminal. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896